Title: To John Adams from Philippe André Joseph de Létombe, 26 October 1781
From: Létombe, Philippe André Joseph de
To: Adams, John



Boston 8ber 26. 1781
Sir

I have received the packet your Excellency has honored me with from Leyden on the 11. instant of last march. I have forwarded his Letters according to their direction and I give him thousand thanks. I have Seen Mrs. Adams at Brentree and I Send you, Sir, a packet that She has caused to forward me yesterday. I herein inclose a very interressing pamphlet wich causes a Lively and général joy. I wish for the exchange of that glorious News, you would acquaint me soon with that of géneral Peace.

I have the honour to be, with greatest Respect, of your Excellency, the most-humble and most-obedient
Servant de Létombe


P.S. I wrote just now to Mrs. Adams to assure her mind about the incredible Report respecting the Indian man Mr. Guilon Commander.

Miss Adams is here at Mr. Isaac Smith’s and her health carries rosy colours as her cheaks do.

